DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection of claim 10 has been withdrawn.
The rejection under 35 U.S.C. 112(b) of claim 10 has been withdrawn.
Applicant’s arguments with respect to the rejection 35 USC § 103 of claims 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the above reasons, it is believed that the rejections should be sustained.
	
			
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 13, 21, 24, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20160262602 A1) (hereafter referenced as Yu) in view of Henley et al.  (US 2014/0,288,373) (hereafter referenced as Henley) and further in view of Kojima (US20220133140A1 ) (hereafter referenced as Kojima).
Regarding claim 1, Yu discloses a system comprising: 
a  light source that emits pulses of  light (,wherein the  light source comprises a plurality of electromagnetic radiation sources (See [0097] - One or more light sources ) comprising 
a fluorescence source that emits a fluorescence excitation wavelength of electromagnetic radiation within a range from 750nm to 835 nm (See [0097] - NIR light source); 
a visible source that emits a visible wavelength of electromagnetic radiation  (See [0097] - broad spectrum white light),
 a fiber optic bundle for communicating electromagnetic radiation from the  light source (See [0100] -  a fiber optic bundle for conducting illumination light); 
an image sensor comprising a pixel array  for sensing electromagnetic radiation (See [0093] -  image sensors); and
a controller in electronic communication with the  light source  (See [0020] - user controller) 
Yu does not explicitly disclose a vibrating mechanism attached to the fiber optic bundle.
In the similar field of medical devices, Henley discloses a vibrating mechanism attached to the fiber optic bundle (See [0021] - attaching a vibrating mechanism to the fiber optic bundle).
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a  light source.
Yu and Henley still do not explicitly disclose a controller in electronic communication with the light source and the image sensor configured to cycle  the fluorescence source and the visible source on and off to emit electromagnetic radiation in a pattern comprising pulses of the fluorescence excitation wavelength and pulses of the visible wavelength ;
wherein the image sensor senses data for generating a fluorescence frame sensed in response to an emission by the fluorescence source and a visible frame sensed in response to an emission by the visible source;
 and wherein the controller modulates the fluorescence source and the visible source to control one or more of a power outputs or a pulse duration for the pulses of light emitted by the fluorescence source and the visible source such that the power output can be modulated to emit varying magnitudes of power output in addition to an on state and an off state.
In the similar field of medical devices, Kojima discloses a controller in electronic communication with the light source and the image sensor configured to cycle  the fluorescence source and the visible source on and off to emit electromagnetic radiation in a pattern comprising pulses of the fluorescence excitation wavelength and pulses of the visible wavelength (See [0047] - [0049] -   light source control section 33 controls each of the first light source section 31 (visible source) and the second light source section 32 ( fluorescent source) , thereby performing a control that causes the first light and the second light to be alternately emitted on a frame-by-frame basis of the imaging signal generated by the camera head 5)
wherein the image sensor senses data for generating a fluorescence frame sensed in response to an emission by the fluorescence source (See [0006] - captured image corresponding to an imaging signal generated as a result of the imaging device receiving light from the object irradiated with the second light with the pulse emission time and the pulse emission intensity of the second light) and a visible frame sensed in response to an emission by the visible source (See [0006] - captured image corresponding to an imaging signal generated as a result of an imaging device receiving light from the object irradiated with the first light with the pulse emission time and the pulse emission intensity of the first light);
 and wherein the controller modulates the fluorescence source and the visible source to control one or more of a power output or a pulse duration for the pulses of light emitted by the fluorescence source and the visible source such that the power output can be modulated to emit varying magnitudes of power output in addition to an on state and an off state. (See [0049] - light source control section 33 controls a pulse emission time of the first light emitted by the first light source section 31 and a pulse emission time of the second light emitted by the second light source section 32. See also    3-6 and corresponding text).
It would have been obvious to the person of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to modify the teachings disclosed by Yu and Henley to add the teachings of Kojima as above, in order to enable light modulation of a semiconductor light source through PWM (pulse width modulation ) control and current control without the necessary of a complicated work (Kojima, [0047]).
Regarding claim 2, Yu, Henley and Kojima disclose everything claimed as applied above (see claim 1).
Yu does not explicitly disclose wherein the vibrating mechanism comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component
 However, Henley further discloses wherein the vibrating mechanism comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component (See [0030] - the vibrating device 174 may be a small mechanical motor, a piezoelectric crystal, an oscillator, and a resonator component).
The motivation for combining Yu and Henley and Kojima n has been discussed in connection with claim 1, above.
Regarding claim 3, Yu, Henley and Kojima disclose everything claimed as applied above (see claim 1). 
Yu does not explicitly disclose wherein the controller is further in electronic communication with the vibrating mechanism and is further configured to control operation of the vibrating mechanism such that the coherency of the pulses of  light is reduced.
However, Henley further discloses wherein the controller is further in electronic communication with the vibrating mechanism and is further configured to control operation of the vibrating mechanism such that the coherency of the pulses of  light is reduced (See claim 12 - causing the light to lose coherence momentarily as the geometry of its path is changed; and substantially removing any speckle from the frame of the surgical site).
Regarding claim 4, Yu, Henley and Kojima disclose everything claimed as applied above (see claim 3).
Furthermore, Yu discloses wherein the light source is a coherent light source that emits pulses of coherent light (See [0097] - laser diode)
Yu does not explicitly disclose wherein the controller is further configured to control the operation of the vibrating mechanism such that speckle caused at least in part by the coherency of the pulses of  light is not visible to a user in an exposure frame generated by the image sensor.
However, Henley further discloses wherein the controller is further configured to control the operation of the vibrating mechanism such that speckle caused at least in part by the coherency of the pulses of  light is not visible to a user in an exposure frame generated by the image sensor (See [0021] - a human eye cannot detect the speckle pattern).
The motivation for combining Yu and Henley and Kojima n has been discussed in connection with claim 1, above.
Regarding claim 5, Yu, Henley and Kojima disclose everything claimed as applied above (see claim 1).
Yu does not explicitly disclose a sleeve for coupling a first fiber optic portion of the fiber optic bundle to a second fiber optic portion of the fiber optic bundle; and a housing of the vibrating mechanism configured to house a vibrating device, wherein the vibrating device comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component; wherein the housing of the vibrating mechanism is attached to the sleeve.
However,  Henley further discloses a sleeve for coupling a first fiber optic portion of the fiber optic bundle to a second fiber optic portion of the fiber optic bundle (The first sleeve 178a and the second sleeve 178b may be used for attaching a first fiber optic bundle 160a and a second fiber optic bundle 160b, par.25); and a housing of the vibrating mechanism configured to house a vibrating device, wherein the vibrating device comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component (the vibrating device 174 may be a small mechanical motor, a piezoelectric crystal, an oscillator, and a resonator component, par.30); wherein the housing of the vibrating mechanism is attached to the sleeve (Fig.2).
The motivation for combining Yu and Henley and Kojima n has been discussed in connection with claim 1, above.
Regarding claim 6, Yu, Henley and Kojima disclose everything claimed as applied above (see claim 5).
Yu does not explicitly disclose wherein the vibrating mechanism is the only vibrating mechanism attached to the fiber optic bundle, and wherein the vibrating mechanism vibrates each of the first fiber optic portion and the second fiber optic portion.
However, Henley further discloses wherein the vibrating mechanism (vibrating device 174, Fig.2) is the only vibrating mechanism attached to the fiber optic bundle, and wherein the vibrating mechanism vibrates each of the first fiber optic portion (first fiber optic bundle 160a, Fig.2) and the second fiber optic portion (second fiber optic bundle 160b, Fig.2).
The motivation for combining Yu and Henley and Kojima n has been discussed in connection with claim 1, above.
Regarding claim 7, Yu, Henley and Kojima disclose everything claimed as applied above (see claim 1).
 Yu does not explicitly disclose wherein the vibrating mechanism is configured to vibrate the fiber optic bundle such that at least one pulse of  light of the pulses of  light transmitted on the fiber optic bundle loses coherency momentarily as the geometry of the path travelled by the pulse of  light is changed by vibration of the vibrating mechanism.
However, Henley further discloses wherein the vibrating mechanism is configured to vibrate the fiber optic bundle such that at least one pulse of  light of the pulses of  light transmitted on the fiber optic bundle loses coherency momentarily as the geometry of the path travelled by the pulse of  light is changed by vibration of the vibrating mechanism (causing the light to lose coherence momentarily as the geometry of its path is changed, claim 12).
The motivation for combining Yu and Henley and Kojima n has been discussed in connection with claim 1, above.
Regarding claim 10, Yu, Henley and Kojima disclose everything claimed as applied above (see claim 1).
 Yu does not explicitly disclose wherein: the vibrating mechanism introduces a vibration stimulus to the fiber optic bundle to cause a series of changes to the path geometry of the fiber optic bundle; and wherein the series of changes to the path geometry are performed at a high frequency such that an observable speckle pattern in an exposure frame sensed by the pixel array of the image sensor is removed.
However, Henley further discloses wherein: the vibrating mechanism introduces a vibration stimulus to the fiber optic bundle to cause a series of changes to the path geometry of the fiber optic bundle; and wherein the series of changes to the path geometry are performed at a high frequency such that an observable speckle pattern in an exposure frame sensed by the pixel array of the image sensor is  removed (The introduction of the vibration or vibration stimulus to the fiber optic bundle 160 introduces a series of changes in path geometry. The series of changes should be performed at a high enough frequency so that the observable speckle pattern may be substantially eliminated or removed, par.26).
The motivation for combining Yu and Henley and Kojima n has been discussed in connection with claim 1, above.
Regarding claim 13, Yu, Henley and Kojima teach everything claimed as applied above (see claim 1). Furthermore, Yu discloses, w herein the fluorescence excitation wavelength is tuned to elicit a fluorescence response from a reagent (See [0064] - fluorescent dye under which the fluorescence imaging takes place). 
Regarding claim 21, Yu, Henley and Kojima disclose everything claimed as applied above (see claim 1). 
Yu does not explicitly disclose wherein two or more pulses of  light emitted by the  light source result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame.
However, in the similar field of medical devices, Kojima discloses two or more pulses of light emitted by the light source result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame comprising color image data and fluorescence image data (See [0064] -a combined image that is a combination of a captured image corresponding to the imaging signal generated by the imaging section 502 during emission of the first light source section 31 and a captured image corresponding to the imaging signal generated by the imaging section 502 during emission of the second light source section 32 to the display apparatus 7; and [0095] - combined image that is a combination of a white image with a fluorescence image ).
The motivation for combining Yu and Henley and Kojima n has been discussed in connection with claim 1, above.
Regarding claim 24, Yu, Henley and Kojima disclose everything claimed as applied above (see claim 1). 
Yu does not explicit discloses a pattern comprising the pulses of the fluorescence excitation wavelength and the pulses of the visible wavelength.
However, in the similar field of medical devices, Kojima discloses a pattern comprising the pulses of the fluorescence excitation wavelength and the pulses of the visible wavelength; (See [0047]- [0049] -  the first light and the second light to be alternately emitted on a frame-by-frame basis).  
The motivation for combining Yu and Henley and Kojima n has been discussed in connection with claim 1, above.
Regarding claim 25, Yu, Henley and Kojima teach everything claimed as applied above (see claim 1). Yu further teaches wherein the visible frame and the fluorescence frame are processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data (See FIGS. 2 and 3)
Regarding claim 27, Yu, Henley and Kojima disclose everything claimed as applied above (see claim 1). In addition, Yu discloses further comprising a filter  that filters electromagnetic radiation having a wavelength from about 770 nm to about 790 nm (See [0079] - filter wheel; [0101] - a short-pass (wavelength) filter).
The motivation for combining Yu and Henley and Kojima n has been discussed in connection with claim 1, above.
Claims 11-12, 14-15, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Henley and Kojima and further in view of Blanquart et al (US 2014/0,163,319) (hereafter referenced as Blanquart).
Regarding claim 11, Yu, Henley and Kojima disclose everything claimed as applied above (see claim 1). 
Yu does not explicitly disclose wherein the image sensor is configured to sense data for generating a plurality of exposure frames, and wherein each of the plurality of exposure frames corresponds to a pulse of  light emitted by the  light source.
However, in the similar field of medical devices, Blanquart discloses wherein the image sensor is configured to sense data for generating a plurality of exposure frames, and wherein each of the plurality of exposure frames corresponds to a pulse of  light emitted by the  light source (Red, green and Blue Frames, Fig.14)
It would have been obvious to the person of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to modify the teachings  disclosed Yu, Henley and Kojima to add the teachings of Blanquart as above, in order to combine sensor and system design that allows for high definition imaging with reduced pixel counts in a highly controlled illumination environment. This may be accomplished by virtue of frame by frame pulsing of a single-color wavelength and switching or alternating each frame between a single, different color wavelength using a controlled light source in conjunction with high frame capture rates and a specially designed corresponding monochromatic sensor. (Blanquart, [0032]).
Regarding claim 12, Yu, Henley, Blanquart and Kojima disclose everything claimed as applied above (see claim 11). 
Yu does not explicitly disclose wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during a readout period  of the pixel array, and wherein the readout period is a duration of time when active pixels in the pixel array are read.
However, in the similar field of medical devices, Blanquart discloses wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during a readout period  of the pixel array, and wherein the readout period is a duration of time when active pixels in the pixel array are read (Sensor Readout 200, Fig.2A).
The motivation for combining Yu and Henley, Blanquart and Kojima n has been discussed in connection with claim 11, above.
Regarding claim 14, Yu, Henley, Blanquart and Kojima disclose everything claimed as applied above (see claim 1). 
Yu does not explicitly disclose wherein the light source is configured to emit, during a pulse duration, a plurality of sub-pulses of  light having a sub-duration shorter than the pulse duration.
However, in the similar field of medical devices, Blanquart discloses wherein the  light source is configured to emit, during a pulse duration, a plurality of sub-pulses of  light having a sub-duration shorter than the pulse duration (Fig.7D).
The motivation for combining Yu and Henley, Blanquart and Kojima n has been discussed in connection with claim 11, above.
Regarding claim 15, Yu, Henley, Blanquart and Kojima disclose everything claimed as applied above (see claim 1). 
Yu does not explicitly disclose wherein one or more of the pulses of  light emitted by the  light source comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse.
However, in the similar field of medical devices, Blanquart discloses wherein one or more of the pulses of  light emitted by the  light source comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse (Fig.7A).
The motivation for combining Yu, Blanquart, Henley and Kojima n has been discussed in connection with claim 11, above.
Regarding claim 20, Yu, Henley, Blanquart and Kojima disclose everything claimed as applied above (see claim 1). 
Yu does not explicitly disclose wherein the controller is configured to synchronize timing of the pulses of  light during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array
However, in the similar field of medical devices, Blanquart discloses wherein the controller is configured to synchronize timing of the pulses of  light during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (The time between the last row readout and the next readout cycle may be called the blanking time 216, par.64).
The motivation for combining Yu, Blanquart, Henley, Blanquart and Kojima n has been discussed in connection with claim 11, above.
Regarding claim 22, Yu, Henley, Blanquart and Kojima disclose everything claimed as applied above (see claim 1). 
Yu does not explicitly disclose wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor outputs data for generating a three-dimensional image.
However, in the similar field of medical devices, Blanquart discloses wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor outputs data for generating a three-dimensional image (producing a three-dimensional image, par.165).
The motivation for combining Yu and Henley, Blanquart and Kojima n has been discussed in connection with claim 11, above.
Regarding claim 23, Yu, Henley and Kojima disclose everything claimed as applied above (see claim 1). 
Yu does not explicitly disclose wherein the  light source is configured to emit a sequence of pulses of  light repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the plurality of exposure frames corresponds to a pulse of  light
However, in the similar field of medical devices, Blanquart discloses wherein the  light source is configured to emit a sequence of pulses of  light repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the plurality of exposure frames corresponds to a pulse of  light (Fig.6 and Fig.14).
The motivation for combining Yu, Henley, Blanquart and Kojima has been discussed in connection with claim 11, above.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Henley and Kojima and further in view of Blanquart and Austin et al.  (US 2018/0,368,656)) (hereafter referenced as Austin).
Regarding claim 8, Yu, Henley and Kojima disclose everything claimed as applied above (see claim 1). 
Yu does not explicitly disclose wherein each of the plurality of electromagnetic radiation sources of the light source is a laser bundle comprising a plurality of laser units, wherein the visible source comprises one or more laser bundles that emit the visible wavelength of electromagnetic radiation; and the fluorescence source comprises a fluorescence bundle that emits a waveband of electromagnetic radiation selected for exciting a fluorescent reagent.
However, in the similar field of medical devices, Blanquart discloses each of the plurality of electromagnetic radiation sources of the light source is a laser bundle comprising a plurality of laser units, wherein the visible source comprises one or more laser bundles that emit the visible wavelength of electromagnetic radiation (electromagnetic emitter may be a laser or LED emitter, par.87. See also  Red Laser T3, Fig.1; Green Laser T1, Fig.1; and Blue Laser T2 Fig.1); 
Furthermore, in the similar field of medical devices Austin discloses, the fluorescence source comprises a fluorescence bundle that emits a waveband of electromagnetic radiation selected for exciting a fluorescent reagent (See [1345] - the wavelength of fluorescent emission is in the infrared, and [1554] - laser outputs an infrared laser bean).
It would have been obvious to the person of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to modify the teachings  disclosed Yu, Henley, Blanquart and Kojima to add the teachings of Austin as above, in order to establish the proper distance between the patient/surgical site and the surgical microscope view cameras. (Austin, [1556])
Regarding claim 9, Yu, Henley, Blanquart, Austin and Kojima disclose everything claimed as applied above (see claim 8). 
Yu does not explicitly disclose system of claim 8, wherein the fluorescence bundle emits electromagnetic within a wavelength range from 770 nm to 795 nm.
However, Austin discloses system of claim 8, wherein the fluorescence bundle emits of electromagnetic radiation comprises a fluorescence bundle for emitting electromagnetic within a wavelength range from 770 nm to 795 (In some embodiments, the wavelength of fluorescent emission is in the infrared, par.1345).
The motivation for combining Yu, Henley, Blanquart, Austin  and Kojima has been discussed in connection with claim 8, above.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Henley, Kojima, and further in view of Austin.
Regarding claim 16, Yu, Henley and Kojima teach everything claimed as applied above (see claim 1). 
Yu does not explicitly disclose wherein the controller is configured to provide the fluorescence frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence frame. 
In the similar field of medical devices, Austin discloses and wherein the controller is configured to provide the fluorescence frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence frame (enable the fluorescing tissue to be visible, par.1347, in order to improve a surgical tool view by providing a fluorescent image in addition to image not based on fluorescence par.1345). 
The motivation for combining Yu, Henley, Austin  and Kojima has been discussed in connection with claim 8, above.
Regarding claim 17, Yu, Henley and Kojima and Austin teach everything claimed as applied above (see claim 16). Yu further teaches wherein the fluorescence source e is tuned to emit a wavelength of electromagnetic radiation that elicits a fluorescence response from a reagent within the scene, and wherein the reagent attaches to  the tissue structure (See [0064] - fluorescent dye under which the fluorescence imaging takes place and [0041]- contrasting visualization of the biliary structures is improved).

The motivation for combining Yu and Henley, Kojima and Austin has been discussed in connection with claim 8, above.
Regarding claim 18, Yu, Henley and Kojima and Austin teach everything claimed as applied above (see claim 16). 
Yu does not explicitly disclose wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene. 
In the similar field of medical devices, Austin further teaches wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene (such superimposed images can advantageously show margins between healthy and unhealthy tissue, par.1363).
The motivation for combining Yu and Henley, Kojima and Austin has been discussed in connection with claim 8, above.
Regarding claim 19, Yu, Henley and Kojima and Austin teach everything claimed as applied above (see claim 18). 
Yu does not explicitly disclose wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor. 
In the similar field of medical devices, Austin further teaches wherein the tissue structure comprises one or more of a nerve (nerve, 1509), a ureter, a blood vessel, an artery, a blood flow, or a tumor (tumors, par.1345).
The motivation for combining Yu and Henley, Kojima and Austin has been discussed in connection with claim 8, above.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Henley, Kojima, further in view Austin, and further in view of Stokes et al.  (US 2019/0,125,454) (hereafter referenced as Stokes).
Regarding claim 26, Yu, Henley and Kojima teach everything claimed as applied above (see claim 1). However, they do not explicitly disclose wherein at least a portion of the pulses of  light comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and the fluorescence excitation emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the fluorescence excitation emission can be processed to generate a YCbCr image frame comprising an overlay of fluorescence imaging data, 
In the similar field of medical devices, Stokes discloses wherein at least a portion of the pulses of  light comprise a luminance emission, a red chrominance emission, a blue chrominance emission (Y(luminance pulse), Cb (Cb(ChromaBlue) and Cr(ChroamRed), par.1385), such that reflected electromagnetic radiation sensed by the pixel array (pixel array, par.1385) corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, in order to better resolution in luminance having YCbCr emission rather than RGB emission (par.1383).
Therefore, given this teaching, Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu, Henley and Kojima by YCbCr emission instead of RGB emission and receiving reflected YCbCr radiation by pixel array, in order to better resolution in luminance having YCbCr emission rather than RGB emission


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625. The examiner can normally be reached Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FABIO S LIMA/Primary Examiner, Art Unit 2486